 

 

 

 

 

 

 

 

 

 

{USDC Sony —

heh SE

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL LANNING, on behalf of himself and
similarly situated employees,

 

 

 

 

 

 

Plaintiff, :
-against- : ORDER

WELLS FARGO, N.A., . 20 Civ. 2055 (GBD) (KNF)

Defendant.

GEORGE B. DANIELS, District Judge:
The initial conference scheduled to occur on May 5, 2021 at 9:45 a.m. is hereby cancelled
in light of this Court’s referral to Magistrate Judge Fox for General Pretrial and Specific Non-

Dispositive Motion/Dispute.

Dated: May 3, 2021
New York, New York

SO ORDERED.

Guargy B. Donidkes

. DANIELS
U ITED STATES DISTRICT JUDGE
